Case 5:19-cv-05167-TLB Document 114        Filed 04/30/21 Page 1 of 26 PageID #: 3732




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

MINT SOLAR, LLC                                                        PLAINTIFF/
                                                              COUNTER-DEFENDANT

V.                           CASE NO. 5:19-CV-05167

SAM’S WEST, INC.                                                      DEFENDANT/
                                                                COUNTER-CLAIMANT

                       MEMORANDUM OPINION AND ORDER

      Before the Court are cross-motions for summary judgment filed by Plaintiff Mint

Solar, LLC and Defendant Sam’s West, Inc. (“Sam’s Club”). Sam’s Club filed a Motion

for Summary Judgment, a Memorandum Brief in Support, and a Statement of Undisputed

Facts. Mint filed a Response in Opposition to the Motion and a Statement of Material

Facts, and Sam’s Club filed a Reply. Mint also filed a Motion for Partial Summary

Judgment accompanied by a Brief in Support. Sam’s Club filed a Response in Opposition

and a Response to Mint’s Statement of Material Facts. Mint filed a Reply. 1 For the
                                                                             0F




reasons explained below, Sam’s Club’s Motion (Doc. 63) is GRANTED IN PART

AND DENIED IN PART, and Mint’s Motion (Doc. 60) is DENIED.

                                  I. BACKGROUND

                      A. Factual and Procedural Background

      Plaintiff Mint Solar is a Utah-based limited liability company owned by Spencer

Shumway.    In September 2017, Mint entered into a Member Professional Services


1 In compliance with the Protective Order entered in this case, where a filing contained
confidential information, redacted copies were filed to the public docket and unredacted
copies were filed under seal. In ruling on these cross-motions for summary judgment, the
Court has considered the materials found at Docs. 60, 61, 63–67, 70, 71, 76–83, 90, 91,
100, and 101.


                                           1
Case 5:19-cv-05167-TLB Document 114          Filed 04/30/21 Page 2 of 26 PageID #: 3733




Agreement (the “Agreement”) with Sam’s Club. Pursuant to the Agreement, Mint sold

residential solar panels and home security systems to Sam’s Club members in select

clubs. The installation of solar panels sold by Mint involved a second company, Knight

West Construction, which was run by Spencer’s father, Scott Shumway. When Mint

finalized a contract for a solar energy system, it ordered the parts needed from

SamsClub.com, and Sam’s Club purchased the equipment from Knight West. Mint

purchased the labor for installation in the same manner. Sam’s Club earned revenue

through a markup on this passthrough.

      The Agreement between Mint and Sam’s Club contemplated that Mint would offer

both solar panels and home security systems in 216 Sam’s Club locations. In May 2018,

Mint was operating in 64 clubs. Mint asserts that it made investments to be able to expand

into all 216 clubs during the summer and fall of 2018, which it refers to as the “Rollout.”

As of June 29, 2018, however, Sam’s Club no longer permitted Mint to offer its services

in Sam’s Clubs. On August 30, 2018, counsel for Sam’s Club sent Mint a letter “intended

to serve as written confirmation that the Agreement is terminated” based on Sam’s Club’s

determination that “it is abundantly clear that Mint is and has been in material breach of

the Agreement and that it is unable to cure its breaches.” (Doc. 77-3, p. 5).

      Approximately one year later, Mint filed its claim for breach of contract, alleging

that Sam’s Club violated the termination clause of the Agreement by failing to provide

notice before removing Mint from its clubs. Mint seeks as damages the profits it estimates

it would have earned had it been able to continue providing services and expanding during

the notice period required by the Agreement, the expenditures it made in preparation for

the Rollout, and attorney’s fees and costs. Sam’s Club filed a motion to dismiss, which




                                            2
Case 5:19-cv-05167-TLB Document 114          Filed 04/30/21 Page 3 of 26 PageID #: 3734




the Court denied in a Memorandum Opinion and Order entered on November 22, 2019

(“November 22 Opinion”). Then Sam’s Club filed a counterclaim for breach of contract,

alleging that it incurred damages as a result of Mint’s prior material breaches. Sam’s Club

asserts that it paid installers to complete work begun on members’ houses, provided

members with rebates and gift cards promised by Mint, and gave some members free

membership renewals. Now Sam’s Club has filed a Motion for Summary Judgment as to

Mint’s breach of contract claim.     Mint has also filed a Motion for Partial Summary

Judgment as to liability on its claim for breach of contract and as to Sam’s Club’s

counterclaim. Below, the Court takes up each Motion in turn.

                           B. Relevant Contract Language

      Several provisions of the Agreement are relevant to the parties’ dispute and are

provided below.

                                     1. Termination

      The Agreement provides for a one-year term that “automatically renew[s] for

successive 90 day [sic] terms” unless terminated. (Doc. 66-1, p. 1, ¶ 1.2). The Agreement

provides three avenues for termination:

      A. Either Party may terminate this Agreement at any time, with or without
      cause, upon ninety (90) days’ written notice of said termination to the non-
      terminating Party.

      B. Either Party may terminate this Agreement upon the other Party’s failure
      to cure a material breach or default, as defined herein, within thirty (30) days
      of receiving written notice of the same (the “Cure Period”). The Cure Period
      shall begin to run on the day notice is provided to the Party in breach or
      default consistent with the terms and conditions of this Agreement
      governing notice, identifying the deficiency complained of and relief sought.
      If the material default is not cured within the Cure Period, the non-breaching
      party may give notice of termination to the other Party, such termination
      being effective thirty (30) days from such notice (the “Transition Period”).




                                             3
Case 5:19-cv-05167-TLB Document 114           Filed 04/30/21 Page 4 of 26 PageID #: 3735




       During the Transition Period, the Parties agree to cooperate in good faith in
       transferring the services provided herein to another provider.

       C. Either Party may terminate this Agreement at the end of any Term by
       providing the other Party with written notice of termination within 30 days’
       [sic] prior to the end of the Term.

Id. at p. 2, ¶ 1.3. The Court refers to subsection B as the “notice-and-cure” provision.

                                         2. Breach

In the next section, the Agreement lists events that “shall constitute a default and breach”:

       A. The non-payment of any compensation, charges, costs, debts, expenses
       or other obligations accruing and owed under the Agreement;

       B. The voluntary or involuntary bankruptcy, receivership, insolvency or
       garnishment of a Party;

       C. Failure to comply with any statement of work, level of service or any
       other terms or conditions contained within any Schedule attached hereto;
       or

       D. The breach of any provision of this Agreement.

Id. at p. 2, ¶ 1.4.

                                3. Performance Standards

       The Agreement requires that “Mint will perform the services in a professional,

efficient and workmanlike manner in accordance with standard industry practice.” Id. at

p. 4, ¶ 2.7.

                                     4. Confidentiality

       The Agreement defines “confidential information” to include “information obtained

by either party relating to the other party’s past, present and future operation and business

activities, including without limitation the name of Sam’s Club Members [and] vendors.”

Id. at p. 7, ¶ 8.1. The Agreement further provides that “Mint and Sam’s Club shall hold

all such Confidential Information in confidence and will not use such information other



                                             4
Case 5:19-cv-05167-TLB Document 114             Filed 04/30/21 Page 5 of 26 PageID #: 3736




than for the benefit of the other party.        A Party will not disclose such Confidential

Information to any other third party . . . .” Id.

                                         5. Damages

       The Agreement contains two relevant provisions that limit the damages available

in the event of a breach. First, the Limitation of Liability reads as follows:

       (A) IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
       PARTY FOR ANY PUNITIVE, SPECIAL, INCIDENTAL, OR
       CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING, BUT NOT
       LIMITED TO LOST PROFITS, BUSINESS REVENUES, BUSINESS
       INTERRUPTION AND THE LIKE), ARISING FROM OR RELATING TO (i)
       THE RELATIONSHIP BETWEEN MINT AND SAM’S CLUB, INCLUDING
       ALL PRIOR DEALINGS AND AGREEMENTS, (ii) THE CONDUCT OF
       BUSINESS UNDER THIS AGREEMENT, (iii) BREACH OF THIS
       AGREEMENT, OR (iv) TERMINATION OF BUSINESS RELATIONS
       BETWEEN THE PARTIES, AND REGARDLESS OF WHETHER THE
       CLAIM UNDER WHICH SUCH DAMAGES ARE SOUGHT IS BASED
       UPON BREACH OF WARRANTY, BREACH OF CONTRACT,
       NEGLIGENCE, TORT, STRICT LIABILITY, STATUTE, REGULATION, OR
       ANY OTHER LEGAL THEORY OR LAW, EVEN IF SAM’S CLUB OR MINT
       HAS BEEN ADVISED BY THE OTHER PARTY OF THE POSSIBILITY OF
       SUCH DAMAGES.

Id. at p. 6, ¶ 5.3(A).

       Additionally, the Agreement provides:

       Except as otherwise agreed between the Parties, Sam’s Club has no
       obligation to provide any minimum amount of business to Mint, and no
       person has authority to make any representations or promises of business
       to Mint on Sam’s Club’s behalf or about Sam’s Club’s intentions or
       expectations of renewing or extending this Agreement or providing any
       present or future business to Mint, except as may be contained in writing
       and signed by an officer of Sam’s Club. Any expenditures, investments, or
       commitments made by Mint in reliance on any present or future business
       from Sam’s Club pursuant to this Agreement are done at Mint’s own risk
       and without any obligation whatsoever from Sam’s Club.

Id. at p. 13, ¶ 9.17.




                                                5
Case 5:19-cv-05167-TLB Document 114           Filed 04/30/21 Page 6 of 26 PageID #: 3737




                              6. Attorney’s Fees and Costs

       Regarding costs and attorney’s fees, the Agreement states:

       If a Party is successful in recovering a claim against the other in a court of
       law or arbitration proceeding, the recovering Party will not be entitled to
       recover all of its expenses incurred in collecting its claim, including
       reasonable attorneys’ fees, costs and interest from the date of delivery or
       scheduled delivery of the shipment.

Id. at p. 6, ¶ 5.2.

                                     II. LEGAL STANDARD

       Under Rule 56(a) of the Federal Rules of Civil Procedure, “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” The Court must review

the facts in the light most favorable to the opposing party and give that party the benefit

of any inferences that can be drawn from those facts. Canada v. Union Elec. Co., 135

F.3d 1211, 1212–13 (8th Cir. 1997). The moving party bears the burden of proving the

absence of a genuine dispute of material fact and that it is entitled to judgment as a matter

of law. See Fed. R. Civ. P. 56(c); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586–87 (1986); Nat’l Bank of Commerce of El Dorado v. Dow Chem. Co., 165

F.3d 602 (8th Cir. 1999).

       Once the moving party has met its burden, the non-moving party must “come

forward with ‘specific facts showing that there is a genuine issue for trial.’” Matsushita,

475 U.S. at 587 (quoting Fed. R. Civ. P. 56(c)). However, “the mere existence of a scintilla

of evidence in support of the plaintiff’s position will be insufficient” to survive summary

judgment. Anderson v. Durham D&M, L.L.C., 606 F.3d 513, 518 (8th Cir. 2010) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)). Rather, in order for there to




                                             6
Case 5:19-cv-05167-TLB Document 114          Filed 04/30/21 Page 7 of 26 PageID #: 3738




be a genuine issue of material fact that would preclude summary judgment, the non-

moving party must produce evidence “such that a reasonable jury could return a verdict

for the nonmoving party.” Allison v. Flexway Trucking, Inc., 28 F.3d 64, 66 (8th Cir. 1994)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

              III. SAM’S CLUB’S MOTION FOR SUMMARY JUDGMENT

       The Court first takes up Sam’s Club’s Motion for Summary Judgment. Sam’s Club

argues that prior to June 29, 2018—when Mint was removed from the clubs without

written notice—Mint materially breached the Agreement in three ways. First, Mint was

insolvent as of April 30, 2018, in breach of Section 1.4(A). Second, by failing to staff its

tables inside Sam’s Clubs; owing money to customers, employees, and installers; and

failing to complete member projects, Mint breached Section 2.7 of the Agreement

requiring that Mint conduct its operations in a professional and workmanlike manner.

Finally, Mint breached the confidentiality requirement contained at Section 8.1 when a

Mint executive, BJ Savage, conspired with Knight West employees to divert leads from

Mint gathered in Sam’s Clubs. Sam’s Club argues that these material breaches released

it from the obligation to perform under the Agreement, including the notice-and-cure

requirement. In the alternative, Sam’s Club argues that it was not required to give Mint

notice and an opportunity to cure because the breaches were incurable.

       As laid out below, the Court finds that there is no genuine dispute that Mint was in

material breach of the Agreement before June 29, 2018. However, the Agreement

reflects the parties’ commitment that a breaching party would have thirty days to remedy

a breach. Therefore, the mere fact of Mint’s breach does not excuse Sam’s Club’s failure

to provide Mint written notice and an opportunity to cure. An opportunity to cure is not




                                             7
Case 5:19-cv-05167-TLB Document 114           Filed 04/30/21 Page 8 of 26 PageID #: 3739




required, however, where it would be futile. Disputes of fact in the record preclude the

Court from deciding the issue of futility at summary judgment, so Sam’s Club will be

permitted to present this defense to the jury during trial.

       If it does not prevail as to liability, Sam’s Club asks the Court to hold as a matter

of law that, under the Agreement, Mint may not seek as damages certain lost profits,

reliance damages, and attorney’s fees. The Court agrees that lost profits calculated

based on Mint’s potential expansion into additional Sam’s Clubs and costs incurred in

preparation for that expansion are precluded by the language of the contract, as are

attorney’s fees and costs.

               A. Mint Committed Material Breaches of the Agreement

                                       1. Insolvency

       Sam’s Club first asserts that Mint was insolvent by April 30, 2018. 2 In making this
                                                                            1F




assertion, Sam’s Club relies on Mint’s balance sheet as of April 30, 2018, and a record of

profit and loss between January and April 2018, which were provided by Mint on June 28,

2018. See Doc. 66-16. Each of these documents reflects a negative net income. More

specifically, “Work in Process” is valued at $371,309 in the balance sheet, but the sum of



2 The Agreement lists insolvency as a type of breach but does not define the term. Sam’s
Club points out that in the context of the Uniform Voidable Transactions Act, the state
legislature defines insolvent as “the sum of the debtor’s debts [being] greater than the
sum of the debtor’s assets.” Ark. Code Ann. § 4-59-202(a). The statute also provides
that a “debtor that is generally not paying the debtor’s debts as they become due . . . is
presumed to be insolvent.” Ark. Code Ann. § 4-59-202(b). This is consistent with the
definition affirmed by the Arkansas Supreme Court in Rex Buggy Co. v. Ross—
“insolvency is a general inability of a [party] to pay his indebtedness in the ordinary course
of business . . . .” 97 S.W. 291, 292 (Ark. 1906). Mint’s expert, Richard Hoffman, also
acknowledged these two definitions to be “consistent” with the ways he has seen the term
defined. (Doc. 66-5, p. 3, depo. 134:4–12). Ultimately, the Court concludes that there is
no genuine dispute that Mint was insolvent under either definition.



                                              8
Case 5:19-cv-05167-TLB Document 114              Filed 04/30/21 Page 9 of 26 PageID #: 3740




the entries for accounts payable, accrued payroll expense, promotional incentives, and

accrued Sam’s gift cards alone exceeds this amount. 3 See id. at p. 3. Additionally, the
                                                           2F




following day, Amanda Love received an email from Doug Robinson at LGCY Power

proposing terms for an agreement between LGCY and Sam’s Club. See Doc. 66-17. In

that email, Doug notes that “Mint has a WIP (work in progress) in place with Sam’s Club

customers.    The sub contractors are unwilling to complete the work due to lack of

payment. The cost of this is ~$300K to get them paid and get the work moving forward.”

(Doc. 66-17, p. 2). The email also notes that “Mint has outstanding customer incentives

of ~$375K.” Id.

       Other emails revealed to Sam’s Club in the course of discovery support Sam’s

Club’s initial conclusion upon review of the financial documents provided by Mint in June.

For example, in an email dated May 14, 2018, Scott contacted a potential investor,

Emporia Energy, and stated,

       I have discovered that our financial position is even more urgent than I
       thought. I was assuming that we would be putting off some installers and a
       few other non-essential bills, but it turns out that we are not able to pay
       commissions due, and we will have both salesman [sic] and sales managers
       quit if we can’t figure out a way to get them taken care of. . . . We will need
       $250,000-$300,000 to take us through the next 5 or 6 weeks.

(Doc. 91-4, p. 2). On June 1, 2018, Sunlight Financial notified Scott at his mintsolar.com

email address that “effective immediately, no further advances will be made by Sunlight




3 The Court notes that the balance sheet also contains a liability entry for “accrued utility
rebates” for $74,717. See id. at p. 3. In his deposition, Spencer asserted that while Mint
would assist customers in seeking these utility rebates, they were paid by the utility
company to the customer and did not come from Mint. See Doc. 81-5, p. 37, depo. 140:3–
10. If this is true, it is perplexing that accrued utility rebates appear under Mint’s liabilities.
Nevertheless, the Court has excluded rebates from consideration in evaluating the
evidence as to insolvency.


                                                9
Case 5:19-cv-05167-TLB Document 114          Filed 04/30/21 Page 10 of 26 PageID #: 3741




 at Initial Approval of any Loan” because of “substantial concerns about Knight West’s

 current financial condition.” (Doc. 66-12). Finally, the record is full of correspondence

 from employees, customers, and installers indicating that Mint was not fulfilling its

 financial obligations. See, e.g., Doc. 66-9 (demand letter from attorney representing

 former Mint market manager who claims to be owed more than $30,000 in wages); Doc.

 66-10, p. 2 (email from installer claiming to be owed almost $40,000 and indicating he will

 begin to seek contractor liens on customers’ homes); Doc. 66-11, p.1 (internal email

 indicating that Mint owed at least $280,000 to Sam’s Club members); 4 id. at p. 2 (email
                                                                         3F




 from employee threatening to file a complaint with Arizona Department of Labor if wages

 are not received by May 15); id. at p. 3 (text message from employee seeking late wages

 owed to himself and another); Doc. 66-21 (demand letter on behalf of installer in Texas

 owed at least $89,000 stating that customers are awaiting installations, but work cannot

 be completed because installer has not been paid); Doc. 70-4, p. 24 (customer complaint

 regarding unpaid gift cards and rebates); id. at p. 26 (customer complaint that Mint

 promised approximately $10,000 in rebates but customer cannot reach anyone at the

 company and an internet search suggests that Mint is permanently closed); id. at p. 34

 (complaint from customer owed $1,912 in promotional incentives and who received no

 response from Mint); Doc. 77-16 (notification from the North Carolina Department of

 Labor of an employee complaint for unpaid wages); Doc. 77-17 (Mint internal email

 reporting two staff leaving work because they had not been paid); Doc. 77-18 (email from

 employee regarding late paycheck and indicating that of three paychecks she received,



 4 This email also indicates that there are “outstanding” utility rebates in the amount of
 $200,000–$400,000. However, as noted above, supra n.3, the Court does not factor this
 in as an amount owing by Mint.


                                             10
Case 5:19-cv-05167-TLB Document 114            Filed 04/30/21 Page 11 of 26 PageID #: 3742




 two have been late); Doc. 77-19 (second email by an employee seeking payment for

 wages owed); Doc. 77-25 (invoice for audio/video services 85 days past due).

        Given this evidence, the burden shifts to Mint to bring forward specific facts that

 create a genuine dispute of fact as to Mint’s financial condition. Mint points to the

 deposition testimony of Spencer and Scott Shumway. When Spencer was asked, “Was

 Mint Solar at any point insolvent in its relationship with Sam's Club?” he responded,

 “Absolutely not.” (Doc. 81-5, p. 26, depo. 96:7–9). Scott asserted several times in his

 deposition that Mint could have fulfilled its financial obligations if it had been permitted to

 complete its work in progress (“WIP”), which it could have accomplished without

 additional investment from third parties:

        [I]f you look at the numbers, finishing the WIP would have provided us with
        all the money and money left over to take care of any bills, any installers,
        any salespeople. All of that would have been taken care of.

 (Doc. 81-6, p. 44, depo. 170:20–24).

        As far as being able to complete and pay for the installations, pay for the
        salespeople, we always had that ability.

 Id. at 171:10–12.

        If we had been given the notice and they said[,] “Just go finish the WIP,” we
        wouldn’t have needed LGCY. We wouldn’t have done that. We would have
        just finished the WIP. We would have had plenty of money to take care of
        installers and salespeople. That would have been fine. So we didn’t need
        LGCY to do that.

 Id. at 171:15–21.

        The Court finds that this deposition testimony is insufficient for a reasonable jury

 to find in Mint’s favor on this issue. Though Spencer was certain that Mint had not been

 insolvent, he also appears to define insolvency as only whether Mint owed money to




                                               11
Case 5:19-cv-05167-TLB Document 114                 Filed 04/30/21 Page 12 of 26 PageID #: 3743




 Sam’s Club. 5 And when Scott was asked directly about insolvency, he answered with
               4F




 the caveat, “Not that I’m aware of. I mean – I didn’t do Mint.” 6 (Doc. 81-6, p. 40, depo.
                                                                     5F




 153:13–14). Mint has not offered any financial statements, analysis, or other specific

 facts to create a genuine dispute as to whether it was insolvent in April and May 2018.

 Therefore, the Court finds that Mint was insolvent before June 29, 2018.

         Further, the Court concludes that this is a material breach of the agreement.

 “Under Arkansas law, a breach is material where there is a failure to perform an essential

 term or condition that substantially defeats the purpose of the contract for the other party.”

 Walls v. Petrohawk Props., LP, 812 F.3d 621, 625 (8th Cir. 2015) (internal quotation

 marks omitted). Mint’s insolvency and its concomitant inability to complete the business

 transactions contemplated by the Agreement substantially defeat the purpose of the

 contract for Sam’s Club.



 5   Specifically, the exchange was as follows:

         Q. What is your definition of "insolvency"?

         A. I'm not sure I could give you a correct definition of insolvency, but we did
         not owe Sam’s Club any money.

 (Doc. 81-5, p. 26, depo. 96:10–12).
 6   The entire exchange was:

         Q. Was there ever a time in 2018 that Mint was insolvent as a company?

         A. No.

                    [Plaintiff’s counsel]: Object to form.

         A. No. Not that I am aware of. I mean I didn’t – I didn’t do Mint.

 (Doc. 81-6, p. 40, depo. 153:9–14).



                                                   12
Case 5:19-cv-05167-TLB Document 114            Filed 04/30/21 Page 13 of 26 PageID #: 3744




                                 2. Performance Standards

        Next, Sam’s Club alleges that Mint breached the performance standards included

 in the Agreement by failing to staff the clubs in which it had tables, failing to complete the

 contracts it entered into with members, and failing to fulfill its financial commitments to

 members, employees, and installers. Mint argues that Sam’s Club cannot maintain this

 position because it has not disclosed an expert on the “standard industry practice” in the

 relevant sector. The Court concludes that expert testimony is not necessary for the type

 of breach that Sam’s Club alleges, and Mint has not met its burden to put forward specific

 facts showing a genuine dispute of material fact on this question.

        In Aetna Insurance Co. v. Hellmuth, Obata & Kassabaum, Inc., the Eighth Circuit

 noted that there is a “general rule” requiring “expert testimony to establish the standard

 of professional care,” which is most often applied to physicians and surgeons, but that

 “the same principle is applicable to attorneys, architects and engineers and other

 professional men.” 392 F.2d 472, 478 (8th Cir. 1968). The Eighth Circuit specified,

 however, that this general rule “is necessary when issues are presented that are beyond

 the ordinary competency of laymen jurors, but is not necessary in passing on

 commonplace factual situations that the ordinary jury layman can readily grasp and

 understand.” Id. As an illustration, the Eighth Circuit contrasted the failure to perform

 work specifically required by a contract or the failure to fix work done incorrectly, on which

 the “jury is competent to pass . . . without knowledge of the professional skills and

 competency required,” with issues “relating to stress and strain and weightbearing




                                              13
Case 5:19-cv-05167-TLB Document 114           Filed 04/30/21 Page 14 of 26 PageID #: 3745




 capacities of structural elements” which are “beyond the ordinary comprehension of most

 laymen” so that “the court and jury require expert enlightenment.” 7 Id.
                                                                     6F




        Here, the Court concludes that the errors alleged by Sam’s Club are the kind that

 fall within the common knowledge of the factfinder and for which no expert testimony is

 required. A lay factfinder can understand the significance of facts regarding staffing levels

 and meeting financial and contractual obligations without explanation by an expert.

 Furthermore, the Court finds that there can be no genuine factual dispute that Mint failed

 to meet the performance standards of the Agreement. As cited above, the record contains

 numerous examples of installers, customers, and employees to whom Mint made

 obligations it failed to fulfill. On May 24, 2018, Mint was sent a text from its liaison with

 Sam’s Club warning that “customer complaints that have escalated = 60+ and growing.”

 (Doc. 77-14). While “the common person” may not “know how utility rebates work” or

 “know and understand the interaction between suppliers, finance companies, and

 installation companies, or what a work-in-progress pipeline is and why it is significant,”

 (Doc. 101, p. 4), none of those form the basis for the Court’s finding that Mint did not




 7 Though Aetna involves Missouri law, Arkansas courts have long recognized the same
 principle in the context of legal and medical malpractice. See, e.g., Hasse v. Starnes,
 915 S.W.2d 675, 678 (Ark. 1996) (“[E]xpert testimony is not required when the asserted
 negligence lies within the comprehension of a jury of laymen, such as a surgeon's failure
 to sterilize his instruments or to remove a sponge from the incision before closing it. On
 the other hand, when the applicable standard of care is not a matter of common
 knowledge the jury must have the assistance of expert witnesses in coming to a
 conclusion upon the issue of negligence.”) (citing Lanier v. Trammell, 180 S.W.2d 818
 (Ark. 1944)); Barnes v. Everett, 95 S.W.3d 740, 749 (Ark. 2003) (holding that the
 “generally accepted standard of practice” for an attorney “requires expert testimony as to
 what the standard of practice is, unless the trial court determines that such testimony is
 not necessary because the case falls within the common-knowledge exception”). The
 Court is confident that Arkansas courts would apply the same principle to standards for
 other professions.


                                              14
Case 5:19-cv-05167-TLB Document 114         Filed 04/30/21 Page 15 of 26 PageID #: 3746




 satisfy the performance standards. The evidence of Mint’s failure to meet its obligations

 to customers, employees, and installers requires no elucidation by an expert and leaves

 no dispute as to Mint’s inadequate level of performance.

       In response, Mint offers Spencer’s deposition testimony that the company was

 executing its business “[b]etter than anybody in the industry.” (Doc. 81-5, p. 39, depo.

 147:22). Spencer goes on to opine that “just showing me some emails where we had

 customer complaints or problems doesn’t change the fact that we were a very good

 company doing the very best that we could and above industry standards.” Id. at p. 40,

 depo. 151:13–16. He argues that “Sam’s Club has the same type of stuff on all sides:

 Installers, vendors, customers. That’s normal in a company.” Id. at depo. 152:8–10.

       The Court concludes that this testimony is insufficient to satisfy Mint’s burden to

 meet proof with proof and that no reasonable juror could conclude based on the evidence

 presented that Mint’s operations in Sam’s Clubs complied with the performance

 standards. The Court also concludes that this is a material breach for the same reasons

 discussed above—Mint’s lack of professionalism creates conflicts with customers,

 employees, and installers that prevent the acquisition and completion of commissions,

 defeating the purpose of the Agreement for Sam’s Club.

                               3. Confidential Information

       Finally, Sam’s Club alleges that Mint breached the Agreement by permitting

 confidential information—the names of Sam’s Club members—to be diverted by Savage

 and used for the benefit of a new company he was setting up with executives from Knight

 West. Sam’s Club points to the motion for emergency injunctive relief filed in Utah state

 court by Mint and Knight West, which alleges that Savage kept for his new company




                                            15
Case 5:19-cv-05167-TLB Document 114           Filed 04/30/21 Page 16 of 26 PageID #: 3747




 customer leads collected at Sam’s Clubs. See Doc. 66-15, ¶ 32. Amanda Love from

 Sam’s Club testified in her deposition that this information was revealed to Sam’s Club

 during the June 22 meeting. See Doc. 66-14, p. 3, depo. 89:7–10. In response, Mint

 points to Spencer’s deposition testimony that while Mint feared at the time it filed the

 motion for emergency injunctive relief on June 11, 2018, that Savage and his co-

 conspirators had diverted leads from Mint, Mint ultimately “couldn’t show that they had

 taken any leads from Sam’s Club.” (Doc. 81-5, p. 47, depo. 180:9–10). Furthermore, the

 state court granted a temporary restraining order enjoining Savage’s use of confidential

 information, including customer contact information. See Doc. 81-11.

        For the purposes of Sam’s Club’s Motion, the question of whether Mint violated the

 confidentiality provision of the Agreement is only relevant to the extent it would establish

 a prior material breach that might excuse Sam’s Club’s further performance under the

 Agreement. The Court concludes that a genuine dispute of material fact exists as to

 whether this breach was material. At most, Sam’s Club has shown that Savage, acting

 as a Mint executive, collected the names of Sam’s Club members for use by his new

 company. Sam’s Club has not presented evidence that this alleged breach substantially

 defeats the purpose of the contract, especially in light of Mint’s assertion that no leads

 were actually diverted and the injunctive relief obtained in state court. Therefore, the

 Court finds that Sam’s Club is not entitled to summary judgment on this point.

      B. Breach Alone Does Not Release Sam’s Club from Notice Requirement

        Since the Court has found that Mint was in material breach of the Agreement prior

 to June 29, 2018, it next turns to the question of whether this material breach relieved

 Sam’s Club of further performance under the Agreement.           Sam’s Club argues that




                                             16
Case 5:19-cv-05167-TLB Document 114            Filed 04/30/21 Page 17 of 26 PageID #: 3748




 Arkansas courts have long applied the “general rule” that “the failure of one party to

 perform his contractual obligations releases the other party from his obligations.” Boellner

 v. Clinical Study Ctrs., LLC, 378 S.W.3d 745, 753 (Ark. 2011). None of the cases Sam’s

 Club cites in support of this proposition, however, involve a contract containing a notice-

 and-cure provision, and the Court concludes that the general rule is inapplicable where

 the parties have agreed to a cure period.

        “In interpreting the meaning of a contract, the first rule of construction is to give to

 the language the meaning that the parties intended.” Asbury Auto. Used Car Ctr. v.

 Brosh, 314 S.W.3d 275, 279 (Ark. 2009). An important way to understand intent is to

 “look[ ] to the sense and meaning of the words used by the parties as they are taken and

 understood in their plain and ordinary meaning.” Id. Here, the Agreement unambiguously

 provides that a breach of the Agreement is only grounds for termination after written notice

 of the breach is received and a thirty-day “cure period” has run. To apply the “general

 rule” in this situation would nullify the parties’ contract. See, e.g., Matrix Grp. Ltd., Inc.

 v. Rawlings Sporting Goods Co., 477 F.3d 583, 589 (8th Cir. 2007) (“[Plaintiff’s prior]

 alleged breach of the contract[ ] . . . is not a defense to [plaintiff’s] breach of contract

 action. It is precisely when a party is not in substantial compliance with the contract that

 the notice and cure provision mandates the giving of thirty days' notice.”); Alliance Metals,

 Inc. v. Hinely Indus., Inc., 222 F.3d 895, 903 (11th Cir. 2000) (“[A finding that] the

 company’s antecedent breach excused [defendant] from any further performance under

 the contract . . . would effectively render meaningless contractual ‘notice and cure’

 requirements like the one included [in the contract before the court].”). Thus, the Court




                                              17
Case 5:19-cv-05167-TLB Document 114           Filed 04/30/21 Page 18 of 26 PageID #: 3749




 concludes that Mint’s prior breaches of the Agreement did not relieve Sam’s Club of the

 obligation to provide notice and an opportunity to cure.

       C. Cure Period is not Required if Opportunity to Cure Would Be Futile

        In the alternative, Sam’s Club argues that the law does not require strict

 compliance with a notice-and-cure provision when a breach is incurable. The Court

 agrees. While courts in Arkansas have not expressly adopted this principle, the Court

 has carefully reviewed the law from many other jurisdictions and concludes that were the

 Arkansas state courts presented with this question, they would find that incurability is a

 valid defense to termination without notice even when a contract contains a notice-and-

 cure provision. See Peoria Partners, LLC v. Mill Grp., Inc., 2015 WL 8989675, at *7 (N.D.

 Ill. Dec. 16, 2015) (“[I]n the absence of Illinois case law on the issue, the prevailing

 approach in other jurisdictions (and at least one leading treatise) is that a non-breaching

 party need not comply with a contractual notice and cure provision when the material

 breach is incurable.”); AgTech Sci., LLC v. Blue Circle Dev., 2020 WL 1975375, at *3

 (E.D. Ky. Apr. 24, 2020) (“In the absence of Kentucky case law on this issue, the Court

 notes that other jurisdictions typically reach the same conclusion.”); Dix v. Atos IT

 Solutions & Servs, Inc., 2021 WL 1165762, at *8 (S.D. Ohio Mar. 25, 2021) (“Michigan’s

 recognition that certain breaches are ‘incurable,’ and thus render any notice-and-cure

 provision inapplicable, is the ‘prevailing approach’ across the country.”).

        Sam’s Club goes further and asks the Court to decide the question of futility as a

 matter of law at summary judgment. The Court finds, however, that while Sam’s Club will

 be permitted to assert this defense, the question of incurability cannot be decided as a

 matter of law on the record before the Court. “[T]he futility of giving notice is an issue of




                                              18
Case 5:19-cv-05167-TLB Document 114            Filed 04/30/21 Page 19 of 26 PageID #: 3750




 fact.” Alliance Metals, 222 F.3d at 905. See also Southland Metals, Inc. v. Am. Castings,

 LLC, 2014 WL 12461376, at *2 (W.D. Ark. July 20, 2014) (“[I]t is for the jury to determine

 . . . whether such alleged breaches could have been cured or were, by their nature,

 ‘incurable.’”).

        In cases where the breach is potentially reversible, even if that possibility seems

 slim, courts have declined to decide the question of futility as a matter of law. In Alliance

 Metals, for example, the defendant was a former employee subject to a noncompete

 agreement that included a notice-and-cure provision.         The defendant breached the

 noncompete agreement and his former employer sued for breach of contract.                The

 defendant argued that the company had committed prior material breaches that were

 incurable. The Eleventh Circuit declined to decide the question of futility at summary

 judgment. As to one alleged breach, the circuit court observed that the breach “appears,

 on its face, to be reversible and therefore curable.” 222 F.3d at 905. As to another alleged

 breach, the plaintiff’s participation in a price-fixing conspiracy, the circuit court rejected

 the argument that the alleged breach was so significant that “there was no going back.”

 Id. Rather, the Eleventh Circuit concluded that “[a]t a minimum, receiving notice would

 have given [the plaintiff] thirty dates to brace itself for [the defendant’s] transition from

 compatriot to competitor.” Id. at 906.

        Similarly, in L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419 (2d Cir. 2011), the

 parties agreed to negotiate and agree to specific terms for a branded line of merchandise

 for which the plaintiff, L-7 Designs, would receive royalties. Ultimately, however, Old

 Navy informed L-7, whose principal was also Old Navy’s creative director, that the parties

 would not be able to reach an agreement regarding the terms of this branded line. The




                                              19
Case 5:19-cv-05167-TLB Document 114            Filed 04/30/21 Page 20 of 26 PageID #: 3751




 plaintiff filed suit alleging breach of contract. Old Navy then sent a letter indicating that

 filing the lawsuit was a breach of the contract, and the agreement was therefore

 terminated. L-7, in turn, added a claim for wrongful termination of the agreement because

 Old Navy had not given notice and an opportunity to cure, which was required by the

 contract. The district court dismissed the plaintiff’s claim for wrongful termination of the

 contract holding that “notice of cure would have been futile” because “it is highly unlikely

 that L-7 would have withdrawn the complaint if Old Navy had sent L-7 a notice to cure.”

 Id. at 428–29. The circuit court reversed. This determination regarding the futility of cure,

 the circuit court held, “appears to be speculative.” Id. at 435. Therefore, the district court

 erred in dismissing the claim on a motion for judgment as a matter of law.

        In contrast, in Giuffre Hyundai, Ltd. v. Hyundai Motor America, 756 F.3d 204 (2d

 Cir. 2014), the case on which Sam’s Club relies, the Second Circuit decided the issue of

 futility at summary judgment because a cure was actually impossible. In Giuffre, the

 contract between the parties provided for its immediate termination if the plaintiff was

 convicted of any violation of law tending “to adversely affect the operation, management,

 reputation, business or interests of [the defendant], or to impair the good will associated

 with” the defendant’s brand.      Id. at 206.     This provision for immediate termination

 conflicted with a New York state statute requiring written notice and a reasonable time to

 cure a material breach before termination of a franchise agreement. In civil proceedings

 by the attorney general, the plaintiff franchisee was found to have engaged in fraudulent

 and deceptive business practices, and the defendant franchisor terminated the franchise

 agreement without notice. The plaintiff brought suit seeking an injunction to prevent the

 immediate termination of the franchise agreement in light of the state statute. The Second




                                              20
Case 5:19-cv-05167-TLB Document 114             Filed 04/30/21 Page 21 of 26 PageID #: 3752




 Circuit affirmed the district court’s grant of summary judgment to the defendant, holding

 that state common law “will not require strict compliance with a contractual notice-and-

 cure provision if providing an opportunity to cure would be useless, or if the breach

 undermines the entire contractual relationship such that it cannot be cured.” Id. at 209.

 The court held that, as a matter of law, the plaintiff’s breach “was not susceptible of cure”

 because the plaintiff’s fraudulent conduct “was an adjudicated fact.” Id. at 210–11. The

 judgment in the fraud case had not been appealed, and the time for appeal had passed.

 Therefore, there was no way for the plaintiff to change the fact that it was in violation of

 the franchise agreement, and summary judgment for the defendant was appropriate.

        In sum, the Court is mindful of the position of the Second and Eleventh Circuits

 that futility is not to be decided as a matter of law where it requires a court to speculate

 about what the breaching party might have done if notice of the breach had been provided

 as required by the contract. Reasonable jurors might disagree whether Mint would have

 been able to repair its relationships with disgruntled customers, employees, and installers

 within the bounds of the performance standards or whether the reputational harm was so

 great to Sam’s Club that no subsequent remedial efforts would have repaired the damage.

 Reasonable jurors might also disagree about the likelihood of Mint’s ability to secure

 financing to cure its insolvency. The Court therefore finds summary judgment on the

 question of futility is not appropriate.

                                            D. Damages

        Since the Court declines to grant summary judgment as to liability, it proceeds to

 Sam’s Club’s arguments regarding damages. Sam’s Club seeks summary judgment as

 to Mint’s claims for lost profits, money expended in expectation of expansion, and




                                                21
Case 5:19-cv-05167-TLB Document 114            Filed 04/30/21 Page 22 of 26 PageID #: 3753




 attorney’s fees. Sam’s Club previously moved to exclude these categories of damages

 in its motion to dismiss. At that stage in the litigation, given that it was to rely solely on

 the pleadings and to make reasonable inferences in Mint’s favor, the Court declined to

 foreclose any category of damages. The Court now revisits these issues, applies the

 summary judgment standard, and determines that some of Mint’s alleged lost profits are

 consequential damages that are precluded by the plain language of the Agreement, as

 are reliance damages expended in anticipation of the Rollout and attorney’s fees.

                                        1. Lost Profits

        As the Court discussed in its November 22 Opinion, lost profits may be either

 general or consequential damages. Where lost profits are “the natural and direct result

 of the breach” of a contract, courts have held that lost profits are a form of general

 damages.     Deck House, Inc. v. Link, 249 S.W.3d 817, 825 (Ark. Ct. App. 2007).

 Consequential damages, in contrast, do “not flow directly and immediately from the act of

 the party, but only from some of the consequences or results” of the breach. Dawson v.

 Temps Plus, Inc., 987 S.W.2d 722, 728 (Ark. 1999). The Agreement explicitly excludes

 “special, incidental, or consequential damages of any kind (including but not limited to lost

 profits . . . ).” (Doc. 66-1, p. 5, ¶ 5.3(A) (emphasis omitted)).

        The Court concludes that some lost profits are the natural and direct result of

 Sam’s Club’s alleged breach of the Agreement. The Agreement between the parties

 permitted Mint to sell its products in clubs, and when Sam’s Club expelled Mint from the

 clubs on June 29, 2018 without notice or an opportunity to cure, the obvious consequence

 was that Mint would not be able to continue the sales it had been making up to that point.




                                               22
Case 5:19-cv-05167-TLB Document 114            Filed 04/30/21 Page 23 of 26 PageID #: 3754




 Lost profits associated with the existing level of sales were the natural and direct result of

 the alleged breach and are recoverable for the rest of the original term of the Agreement. 87F




        Another consequence of Sam’s Club’s alleged breach of the Agreement was the

 lost opportunity for Mint to expand its presence in Sam’s Clubs pursuant to the Rollout.

 Additional profits might have flowed from Mint’s expansion, but the loss of those profits

 results from a consequence of the breach—the lost opportunity to expand—and not

 directly from the breach itself. Lost profits from the anticipated expansion are therefore

 consequential damages. Consequential damages are expressly foreclosed by the terms

 of the Agreement, and Mint will not be permitted to seek such damages from the jury.

                                    2. Reliance Damages

        Sam’s Club also argues that, as a matter of law, Mint cannot seek damages for

 expenditures made in preparation for the Rollout into additional Sam’s Club stores. Mint

 asserts that the Court’s November 22 Opinion already ruled on this issue. However, Mint

 misunderstands the significance of the Court’s prior Opinion. While the Court rejected

 Sam’s Club’s argument that the Rollout was not a “representation . . . contained in writing

 and signed by an officer of Sam’s Club,” as required by the first sentence of Section 9.17,

 the Court did not opine on the significance of the second sentence, which provides that

 “any expenditures, investments, or commitments made by Mint in reliance on any present

 or future business from Sam’s Club pursuant to this Agreement are done at Mint’s own

 risk and without any obligation whatsoever from Sam’s Club.” (Doc. 66-1, p. 13, ¶ 9.17).




 8The original one-year term of the Agreement would have expired on September 27,
 2018. As explained below in Section IV, Sam’s Club provided valid notice pursuant to
 Section 1.3(C) of the Agreement to terminate the contract at that time.


                                              23
Case 5:19-cv-05167-TLB Document 114           Filed 04/30/21 Page 24 of 26 PageID #: 3755




        Neither party argues that the language is ambiguous, offers parole evidence, or

 makes any other argument regarding the interpretation of this second sentence. The

 Court finds that the language is not ambiguous and holds that under the plain meaning of

 Section 9.17, Mint may not recover in damages expenditures it made in anticipation of

 expanding its presence in Sam’s Clubs.

                                     3. Attorney’s Fees

        Finally, Sam’s Club argues that the plain meaning of Section 5.2 of the Agreement

 expressly forecloses attorney’s fees and costs. Mint argues that the Court’s November

 22 Opinion already resolved this question, but again, Mint misunderstands the

 significance of the Court’s Opinion.    Rather, the Court declined to offer a definitive

 interpretation of this provision since “principles of contract interpretation under Arkansas

 state law permit the Court to consider the ‘actual intent and conduct of the parties’ in

 addition to ‘viewing the subject of the contract[ ] as the mass of mankind would view it.’”

 (Doc. 24, p. 8 (quoting Singletary v. Singletary, 431 S.W.3d 234, 240 (Ark. 2013)). The

 parties have since engaged in discovery, and neither party takes the position that the

 language is ambiguous or offers additional evidence as to the parties’ intent and

 understanding. While the provision is not a model of clarity, the Court concludes that the

 plain language of the Agreement precludes a prevailing party from recovery attorney’s

 fees and costs.

              IV. MINT’S MOTION FOR PARTIAL SUMMARY JUDGMENT

        Mint seeks summary judgment on the issue of Sam’s Club’s liability, arguing that

 it is undisputed that Sam’s Club breached the Agreement by failing to provide adequate

 notice before terminating its contract with Mint. For the reasons already discussed above,




                                             24
Case 5:19-cv-05167-TLB Document 114            Filed 04/30/21 Page 25 of 26 PageID #: 3756




 the Court will not grant summary judgment on the question of Sam’s Club’s liability for

 failing to provide notice and an opportunity to cure pursuant to Section 1.3(B). Though

 Sam’s Club does not claim to have given Mint the required notice-and-cure period, the

 Court finds that Mint committed prior material breaches of the Agreement and Sam’s Club

 is entitled to present as a defense the incurability of Mint’s breaches. As the Court

 discusses above, it does not find as a matter of law that it would have been futile for Mint

 to try and cure its breaches. However, it also cannot conclude that the breaches were

 necessarily curable. The Court disagrees with Mint’s characterization that courts only

 apply the futility defense when the party who would cure has repudiated or abandoned

 the contract.   The fact that courts have recognized the defense in the context of

 abandonment or repudiation, like the case Mint cites, Wolff & Munier, Inc. v. Whiting-

 Turner Contracting Co., 946 F.2d 1003 (2d Cir. 1991), does not mean that is the only

 context in which the defense is applicable, as the Court has discussed at length above.

 Finally, the Court notes that Sam’s Club’s efforts to cure Mint’s breach do not necessarily

 establish that Mint itself, given its financial situation, would have been able to do the same.

        As to the inadequacy of Sam’s Club’s notice pursuant to Section 1.3(C), the Court

 is unpersuaded by Mint’s arguments.           This section permitted termination of the

 Agreement upon “written notice of termination within 30 days’ [sic] prior to the end of the

 Term.” Mint argues that giving this provision its plain meaning creates an absurd result—

 it permits the terminating party to give notice mere hours or minutes before the end of the

 contract term. Instead, Mint asks that the Court treat “within” as meaning “at least.” While

 the plain language of Section 1.3(C) may not be what Mint would like or even good

 business practice, that does not make it absurd. “When contracting parties express their




                                               25
Case 5:19-cv-05167-TLB Document 114          Filed 04/30/21 Page 26 of 26 PageID #: 3757




 intention in a written instrument in clear and unambiguous language, it is the court’s duty

 to construe the writing in accordance with the plain meaning of the language employed.”

 Tri-Eagle Enters. v. Regions Bank, 373 S.W.3d 399, 403 (Ark. Ct. App. 2010). Therefore,

 the Court will not give Section 1.3(C) an interpretation other than its plain meaning and

 declines to find as a matter of law that Sam’s Club did not comply with the notice

 requirements of Section 1.3(C).

       Mint also seeks summary judgment as to Sam’s Club’s counterclaim. Mint argues

 that Sam’s Club was only damaged because it unreasonably prevented Mint from

 completing the work it had in progress in June 2018 and even paid for work to be done

 without collecting payment from the members for whom the work was funded. Whether

 it was appropriate for Sam’s Club to intervene to complete the work in progress and pay

 members the incentives Mint owed them will depend on whether the jury concludes that

 Mint’s prior breach was incurable. And the question of whether Sam’s Club could have

 mitigated its damages is not one on which Mint has presented sufficient evidence to

 warrant summary judgment. This will be a determination for the jury. For these reasons,

 the Court will not grant summary judgment on Sam’s Club’s counterclaim.

                                    V. CONCLUSION

       For these reasons, IT IS ORDERED that Plaintiff’s Motion for Partial

 Summary Judgment (Doc. 60) is DENIED and Defendant’s Motion for Summary

 Judgment (Doc. 63) is GRANTED IN PART AND DENIED IN PART.

       IT IS SO ORDERED on this 30th day of April, 2021.


                                                  ______________________________
                                                  TIMOTHY L. BROOKS
                                                  UNITED STATES DISTRICT JUDGE



                                             26
